Purusant to the opinion of the court, the Investigating Committee conducted and completed an investigation into charges of unprofessional conduct allegedly engaged in by said John F. Sheehan and has filed with the Clerk a report of its findings and recommendations as to the disposition to be made of the complaint. The Investigating Committee included in its recommendations the following:
“The Investigating Committee unanimously recommends that the complaint be dismissed and respectfully suggests that the Supreme Court give adequate publicity to the decision, in order to clear any possible stigma which might have attached to Mr. Sheehan's professional reputation.”
It is, therefore, ordered that the Clerk make the report of the Investigating Committee, its findings and recommendations, and the records of their doings therein public.